UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1932


MADHU VERMA,

                    Debtor - Appellant,

             v.

DEUTSCHE BANK TRUST COMPANY, as Trustee of the IndyMac INDX
Mortgage,

                    Creditor - Appellee,

NANCY SPENCER GRIGSBY,

                    Trustee - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-03772-PWG)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kos N. Johns, Rockville, Maryland, for Appellant. S. Mohsin Reza, Jason T. Kutcher,
TROUTMAN SANDERS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Madhu Verma appeals the district court’s order affirming the bankruptcy court’s

order terminating the automatic stay with respect to certain residential real property. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Verma v. Deutsche Bank Trust Co., No. 8:18-cv-03772-

PWG (D. Md. Aug. 22, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2